DETAILED ACTION
	The Information Disclosure Statement filed on August 5, 2020 has been reviewed and considered by the Examiner. The prior art of Brodof et al (US 5,647,383) has not been considered as the prior art is drawn to a “Photodegradable Cellulose Ester Tow” which appears to have no relation to a truck for a railway car. It is interpreted that the above patent number was a typographical error and the prior patent to McKisic (US 5,647,283) should have been listed. The McKisic reference has been added to the attached Notice of References Cited.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 12-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scheffel (US 4,300,454).
Scheffel discloses a vehicle truck, as generally shown in figures 4 and 5, comprised of a side frame 50 and a yaw separator connected to the side frame. The yaw separator is further comprised of first and second steering arms 24. The arms 24 are connected by and an arm connector assembly 22, in the form of a hydraulic damper, as shown in figure 3, and connected to a first end of the first steering arm and a first end of the second steering arm. The yaw separator, in the form of the first and second arms and the hydraulic damper, is configured to alter yaw movement of the truck to control and counteract truck hunting of the vehicle. The yaw separator is connected to a connector plate that partially extends through a hollow space within the side frame, as shown in figure 5. As shown in figures 1 and 2, the yaw separator assembly can also be connected to the roller bearings of the wheel and axle assembly. 
Allowable Subject Matter
Claims 5-11 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683. The examiner can normally be reached Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
August 23, 2022